UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of December, 2014 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In November 2014 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants (x) Controller's Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 1,532,279,718 72.8395 36.4197 Non-Voting Shares 46,367,237 2.2041 1.1020 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 1,532,279,718 72.8395 36.4197 Non-Voting Shares 46,367,237 2.2041 1.1020 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In November 2014 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants (x)Board of Directors ( ) Board of Executive Officers ( ) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 14,818,906 0.7044 0.3522 Non-Voting Shares 20,004,654 0.9509 0.4754 Month Movement Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Non-Voting Shares Bradesco S.A. C.T.V.M. Sell 3-Nov 4,000 36.72 R$ 146,880.00 Non-Voting Shares Sell 3-Nov 3,000 36.80 R$ 110,400.00 Non-Voting Shares Sell 24-Nov 1,800 40.25 R$ 72,450.00 Non-Voting Shares Sell 24-Nov 3,500 40.30 R$ 141,050.00 Non-Voting Shares Sell 24-Nov 2,800 40.33 R$ 112,924.00 Non-Voting Shares Sell 24-Nov 200 40.34 R$ 8,068.00 Non-Voting Shares Sell 24-Nov 700 40.35 R$ 28,245.00 Non-Voting Shares Total R$ 620,017.00 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 14,818,906 0.7044 0.3522 Non-Voting Shares 19,988,654 0.9501 0.4750 Company: Bradesco Leasing S.A. Arrendamento Mercantil Group and Family Dependants (x)Board of Directors ( ) Board of Executive Officers ( ) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0.0000 0.0000 Non-Voting Shares 0 0.0000 0.0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0.0000 0.0000 Non-Voting Shares 0 0.0000 0.0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In November 2014 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants ( )Board of Directors (X) Board of Executive Officers ( ) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 274,252 0.0130 0.0065 Non-Voting Shares 1,897,228 0.0901 0.0450 Month Movement Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Non-Voting Shares Bradesco S.A. C.T.V.M. Buy 12-Nov 32 36.33 R$ 1,162.56 Non-Voting Shares Buy 12-Nov 8 36.35 R$ 290.80 Non-Voting Shares Buy 12-Nov 1,000 36.40 R$ 36,400.00 Non-Voting Shares Buy 12-Nov 1,700 36.43 R$ 61,931.00 Non-Voting Shares Total 2,740 R$ 99,784.36 Non-Voting Shares Sell 3-Nov 2,996 36.20 R$ 108,455.20 Non-Voting Shares Sell 3-Nov 600 36.21 R$ 21,726.00 Non-Voting Shares Sell 21-Nov 3,207 39.00 R$ 125,073.00 Non-Voting Shares Sell 24-Nov 1,306 40.45 R$ 52,827.70 Non-Voting Shares Sell 24-Nov 1,200 40.46 R$ 48,552.00 Non-Voting Shares Sell 5-Nov 65 37.29 R$ 2,423.85 Non-Voting Shares Sell 5-Nov 1,100 37.33 R$ 41,063.00 Non-Voting Shares Sell 21-Nov 500 39.13 R$ 19,565.00 Non-Voting Shares Sell 4-Nov 20 37.50 R$ 750.00 Non-Voting Shares Sell 5-Nov 500 37.50 R$ 18,750.00 Non-Voting Shares Sell 21-Nov 84 40.19 R$ 3,375.96 Non-Voting Shares Sell 21-Nov 300 41.05 R$ 12,315.00 Non-Voting Shares Sell 11-Nov 1,164 36.40 R$ 42,369.60 Non-Voting Shares Sell 21-Nov 5 39.16 R$ 195.80 Non-Voting Shares Sell 21-Nov 2,400 39.19 R$ 94,056.00 Non-Voting Shares Sell 21-Nov 1,200 39.20 R$ 47,040.00 Non-Voting Shares Sell 24-Nov 4 41.18 R$ 164.72 Non-Voting Shares Sell 24-Nov 900 41.20 R$ 37,080.00 Non-Voting Shares Sell 21-Nov 189 39.00 R$ 7,371.00 Non-Voting Shares Sell 21-Nov 3,000 39.01 R$ 117,030.00 Non-Voting Shares Sell 21-Nov 1,600 39.02 R$ 62,432.00 Non-Voting Shares Sell 21-Nov 900 39.03 R$ 35,127.00 Non-Voting Shares Sell 21-Nov 2,200 39.04 R$ 85,888.00 Non-Voting Shares Sell 4-Nov 10 36.90 R$ 369.00 Non-Voting Shares Sell 4-Nov 1,910 37.00 R$ 70,670.00 Non-Voting Shares Sell 5-Nov 6 37.00 R$ 222.00 Non-Voting Shares Sell 21-Nov 500 39.30 R$ 19,650.00 Non-Voting Shares Sell 21-Nov 500 40.00 R$ 20,000.00 Non-Voting Shares Sell 10-Nov 26 36.62 R$ 952.12 Non-Voting Shares Sell 10-Nov 400 36.63 R$ 14,652.00 Non-Voting Shares Sell 10-Nov 1,500 36.74 R$ 55,110.00 Non-Voting Shares Sell 21-Nov 800 39.22 R$ 31,376.00 Non-Voting Shares Sell 21-Nov 200 39.23 R$ 7,846.00 Non-Voting Shares Sell 21-Nov 1,164 39.00 R$ 45,396.00 Non-Voting Shares Sell 14-Nov 665 35.84 R$ 23,833.60 Non-Voting Shares Sell 28-Nov 200 39.98 R$ 7,996.00 Non-Voting Shares Sell 27-Nov 450 41.00 R$ 18,450.00 Non-Voting Shares Sell 5-Nov 535 37.20 R$ 19,902.00 Non-Voting Shares Sell 19-Nov 20 38.00 R$ 760.00 Non-Voting Shares Sell 19-Nov 500 38.10 R$ 19,050.00 Non-Voting Shares Sell 21-Nov 500 39.14 R$ 19,570.00 Non-Voting Shares Sell 28-Nov 4 40.16 R$ 160.64 Non-Voting Shares Sell 28-Nov 700 40.19 R$ 28,133.00 Non-Voting Shares Sell 28-Nov 100 40.20 R$ 4,020.00 Non-Voting Shares Sell 21-Nov 4 40.80 R$ 163.20 Non-Voting Shares Sell 21-Nov 800 41.05 R$ 32,840.00 Non-Voting Shares Total 36,934 R$ 1,424,752.39 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 274,258 0.0130 0.0065 Non-Voting Shares 1,863,046 0.0885 0.0442 Note: New members who belong to the Board of Executive Officers Vania Maria Batista Vermieiro - Wife of Mr. Luis Carlos Furquim Vermieiro Thaila Batista Vermieiro - Daughter of Mr. Luis Carlos Furquim Vermieiro Taynã Batista Vermieiro - Son of Mr. Luis Carlos Furquim Vermieiro Hiroshi Obuchi Rosineide Aparecida Ferreira Obuch - Wife of Mr. Hiroshi Obuchi Cynthia Mayumi Obuchi - Daughter of Mr. Hiroshi Obuchi Fabio Mikio Obuchi - Son of Mr. Hiroshi Obuchi CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In November 2014 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants ( )Board of Directors ( ) Board of Executive Officers (X) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 25,394 0.0012 0.0006 Non-Voting Shares 372,117 0.0176 0.0088 Month Movement Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Non-Voting Shares Bradesco S.A. C.T.V.M. Sell 19-Nov 400 37.24 R$ 14,896.00 Non-Voting Shares Total R$ 14,896.00 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 25,394 0.0012 0.0006 Non-Voting Shares 371,717 0.0176 0.0088 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In November 2014 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants ( )Board of Directors ( ) Board of Executive Officers ( ) Audit Committee (x) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 12,378 0.0005 0.0002 Non-Voting Shares 18,332 0.0008 0.0004 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 1,284 0.0000 0.0000 Non-Voting Shares 3,314 0.0001 0.0000 Note: New members who left the Technical and Advisory Agencies Romulo Nagib Lasmar SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 10, 2014 BANCO BRADESCO S.A. By: /S/ Luiz Carlos Angelotti Luiz Carlos Angelotti Executive Managing Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
